DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on March 14, 2022 has been entered.  Claims 1-23 are pending in this application, with Claims 21-23 being new.

Response to Arguments
3.	 Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument; however, examiner will address any arguments which remain relevant to the current rejection.

4.	Regarding Claim 4, applicant’s argument that Claim 4 is no longer indefinite under U.S.C. § 112(b) in light of claim amendments is accepted.  As such, the rejection under U.S.C. § 112(b) is removed.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner notes that the specification discloses the transducer assembly 210 is received in the slot (Paras. [0045], [0054], [0056] of the PGPub).  Further, a closer viewing of the configuration as illustrated in Figs. 2, 8, and 9 depicts the transducer array on a backing piece. However, if "abut" or "seated against" requires the requisite transducer element(s) to be in direct contact with the air chamber unit,  no written support for the claim exists.  (See the noted 112(b) rejections and claims interpretations. 
Claims 13, 14, and 23; and Claims 16-21 are rejected due to dependency on Claims 12 and 15, respectively.

.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	Claim 1 is indefinite due to language that results in the scope of the claim being indeterminant and/or unclear.  Claim 1 recites 1) a transducer assembly comprising transducer elements configured to perform one or both of transmitting and receiving acoustic energy, and 2) the transducer assembly having the transducer elements positioned adjacent an outer surface of the air chamber unit (emphasis added). Examiner notes that given the use of the term “comprising”, there is uncertainty with regard to whether the limitation necessarily requires all of the transducer elements of which the transducer assembly comprises to be 1) configured to perform one or both of transmitting and receiving acoustic energy, and 2) positioned adjacent the outer surface, or at least one of the elements.  Further, it is unclear if the element positioned adjacent the outer surface of the air chamber unit is one of the elements configured to transmit or receive acoustic energy.  Examiner also notes that the difference in the  interpretation of these limitations could result in evaluating whether there is support in the original presentation (in the case of all elements), or minimally , changes in the metes and bounds of the claims, and therefore differences in the requisite prior art.  As evaluated, the claim is interpreted as requiring at least one of the transducer elements to be positioned adjacent the outer surface of the air chamber unit, and does not require the positioned element to transmit or receive acoustic energy.   If the intended interpretation is that the adjacently positioned element also be configured to transmit or receive acoustic energy, the examiner suggests a possible rewording of the limitation to include “ …a transducer assembly comprising at least one element configured to perform one or both of transmitting or receiving acoustic energy; the at least one element configured to perform one or both of transmitting or receiving acoustic energy positioned adjacent to the outer surface of the air chamber unit…” 

Claims 2-11, and 22 are rejected due to dependency on Claim 1.

10.	Claim 12 is indefinite due to language that results in the scope of the claim being indeterminant and/or unclear.  Claim 12 recites 1) a transducer assembly comprising transducer elements configured to perform one or both of transmitting and receiving acoustic energy, and 2) the transducer assembly having the transducer elements seated against an outer surface of the air chamber unit (emphasis added). Examiner notes that given the use of the term “comprising”, there is uncertainty with regard to whether the limitation necessarily requires all of the transducer elements of which the transducer assembly comprises to be 1) configured to perform one or both of transmitting and receiving acoustic energy, and 2) seated against the outer surface, or at least one of the elements.  Further, it is unclear if the element seated against the outer surface of the air chamber unit is one of the elements configured to transmit or receive acoustic energy.  Examiner also notes that the difference in the interpretation of these limitations could result in evaluating whether there is support in the original presentation (in the case of all elements), or minimally , changes in the metes and bounds of the claims, and therefore differences in the requisite prior art.  As evaluated, the claim is interpreted as requiring at least one of the transducer elements to be seated against the outer surface of the air chamber unit, and does not require the positioned element to transmit or receive acoustic energy.   If the intended interpretation is that the element seated against the outer surface of the air chamber unit also be configured to transmit or receive acoustic energy, the examiner suggests a possible rewording of the limitation to include “ …a transducer assembly comprising at least one element configured to perform one or both of transmitting or receiving acoustic energy; the at least one element configured to perform one or both of transmitting or receiving acoustic energy seated against to the outer surface of the air chamber unit…” 
Claims 13, 14, and 23 are rejected due to dependency on Claim 12.

11.	Claim 15 is indefinite due to language that results in the scope of the claim being indeterminant and/or unclear.  Claim 15 recites 1) a transducer assembly comprising transducer elements configured to perform one or both of transmitting and receiving acoustic energy, and 2) the transducer assembly having the transducer elements configured to abut an outer surface of the air chamber unit (emphasis added). Examiner notes that given the use of the term “comprising”, there is uncertainty with regard to whether the limitation necessarily requires all of the transducer elements of which the transducer assembly comprises to be 1) configured to perform one or both of transmitting and receiving acoustic energy, and 2) configured to abut an outer surface, or at least one of the elements.  Further, it is unclear if the element configured to abut an outer surface of the air chamber unit is one of the elements configured to transmit or receive acoustic energy.  Examiner also notes that the difference in the  interpretation of these limitations could result in evaluating whether there is support in the original presentation (in the case of all elements), or minimally , changes in the metes and bounds of the claims, and therefore differences in the requisite prior art.  As evaluated, the claim is interpreted as requiring at least one of the transducer elements to be configured to abut an outer surface of the air chamber unit, and does not require the positioned element to transmit or receive acoustic energy.   If the intended interpretation is that the element configured to abut an outer surface of the air chamber unit also be configured to transmit or receive acoustic energy, the examiner suggests a possible rewording of the limitation to include “ …a transducer assembly comprising at least one element configured to perform one or both of transmitting or receiving acoustic energy; the at least one element configured to perform one or both of transmitting or receiving acoustic energy configured to abut an outer surface of the air chamber unit…” 
Claims 16-21 are rejected due to dependency on Claim 15.


Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claim(s) 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0172756  to Bruestle, et al., hereinafter "Bruestle".

14.	Regarding Claim 1, Bruestle discloses an ultrasound probe (probe 20), comprising: an air chamber unit comprising at least one sealed cavity (Fig. 3, Annotated Fig. 8, Para. [0047]; sealing member 110 forms a liquid-tight between first chamber 102 and second chamber 104), each of the at least one sealed cavity is filled with one or more gases (Annotated Fig. 8; first chamber 102 is an air chamber); and a transducer assembly (Figs. 1, 2, and annotated Fig. 8; transducer assembly comprises transducer array 26, lens 34, connection member 36, and control board 44) comprising transducer elements configured to perform one or both of transmitting and receiving acoustic energy (Fig.12 shows block diagram of system, where transducers via an ultrasound probe emit and receive acoustic signals), the transducer assembly having the transducer elements positioned adjacent an outer surface of the air chamber unit (Annotated Fig. 8, Para. [0044] regarding modular design; connection member 36 and control board 44 are adjacent the outer surface of first chamber 102 [sealing member 110]).  


    PNG
    media_image1.png
    721
    843
    media_image1.png
    Greyscale


15.	Regarding Claims 2, 4, and 11, Bruestle further teaches (Claim 2) the ultrasound probe of claim 1, comprising a receiving assembly with an air chamber frame configured to receive the air chamber unit into the air chamber frame (Annotated Fig. 8, housing 100 has receiving assembly comprised of border lines EF, EC, and FD; air chamber frame, comprising border lines EA, EF, FB, and sealing member 110, receives first chamber 102.  Further, teaches that first and second chambers are of a modular design and thus connected together, Para. [0044], and hence reads on the limitation of the air chamber unit into the air chamber frame); (Claim 4) the ultrasound probe of claim 2, comprising a transducer cap configured to be coupled to one or both of the receiving assembly and a handle configured to receive the receiving assembly (Annotated Fig. 8, housing 100 has a cap [defined by curve CD], covering the transducer assembly, and coupled to the receiving assembly); (Claim 11) the ultrasound probe of claim 1, wherein the one or more gases is air (Para. [0044], first chamber 102 is an air chamber).


	

16.	Regarding Claim 3, Bruestle further discloses the ultrasound probe of claim 1, wherein the transducer assembly and the air chamber unit are configured to swivel together.  Examiner notes, as evidenced by the Cambridge English Dictionary, to swivel simply means to (cause to) turn around a central point in order to face in another direction.  As the claim does not reference swiveling with respect to any specific component, or require individual components to move separately or independently, and under the broadest reasonable interpretation, one skilled in the art  would recognize that a clinician or technician turning the probe by hand during image/signal acquisition, for example, would constitute swiveling the probe to change direction and, as a consequence, necessitate the transducer and air chamber swiveling together.  Such an interpretation reads on the limitation as claimed.).  



Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


18.	Claims  5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0172756  to Bruestle, et al., hereinafter "Bruestle".

19.	Regarding claim 5, Bruestle further discloses an air chamber unit comprising one or more parts (Para. [0044]; first chamber 102 and second chamber 104 have a modular design). With respect to molded parts bonded and sealed using one or both of laser and ultrasound welding,  per MPEP 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Since the disclosure fails to point out criticality in the route of manufacturing with regard to forming the air chamber unit (see Para. [0038] of the specification), the structure of the air chamber unit would not be limited by the process of making employed.
Bruestle does not teach molded parts bonded and sealed using one or both of laser and ultrasound welding.  However, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to use any of these processes since Bruestle teaches what reasonably appears to be identical or only slightly different (first chamber 102) than the product claimed in the product-by-process claim.  MPEP 2113 III.

20.	Regarding claim 6, Bruestle further discloses an air chamber unit comprising one or more parts (Para. [0044]; first chamber 102 and second chamber 104 have a modular design). With respect to molded parts bonded and sealed with one or more adhesives,  per MPEP 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Since the disclosure fails to point out criticality in the route of manufacturing with regard to forming the air chamber unit (see Para. [0038] of the specification), the structure of the air chamber unit would not be limited by the process of making employed.
Bruestle does not teach molded parts bonded and sealed with one or more adhesives.  However, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to use any of these processes since Bruestle teaches what reasonably appears to be identical or only slightly different (first chamber 102) than the product claimed in the product-by-process claim.  MPEP 2113 III.

21.	Regarding claim 7, Bruestle further discloses an air chamber unit comprising one or more parts (Para. [0044]; describing the modular or singular design of first chamber 102). With respect to single part formed from foamed material, wherein the foamed material is molded or machined,  per MPEP 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Since the disclosure fails to point out criticality in the route of manufacturing with regard to forming the air chamber unit (see Para. [0038] of the specification), the structure of the air chamber unit would not be limited by the process of making employed.
Bruestle does not teach single part formed from foamed material, wherein the foamed material is molded or machined.  However, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to use any of these processes since Bruestle teaches what reasonably appears to be identical or only slightly different (first chamber 102) than the product claimed in the product-by-process claim.  MPEP 2113 III.

22.	Regarding claim 8, Bruestle further discloses an air chamber unit comprising one or more parts (Para. [0044]; describing the modular or single design of first chamber 102). With respect to a single part formed by additive process,  per MPEP 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Since the disclosure fails to point out criticality in the route of manufacturing with regard to forming the air chamber unit (see Para. [0038] of the specification), the structure of the air chamber unit would not be limited by the process of making employed.
Bruestle does not teach a single part formed by additive process.  However, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to use any of these processes since Bruestle teaches what reasonably appears to be identical or only slightly different (first chamber 102) than the product claimed in the product-by-process claim.  MPEP 2113 III.

23.	Regarding claim 9, Bruestle further discloses an air chamber unit comprising one or more parts (Para. [0044]; describing the modular or singular design of first chamber 102). With respect to a single part formed by gas injection molding,  per MPEP 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Since the disclosure fails to point out criticality in the route of manufacturing with regard to forming the air chamber unit (see Para. [0038] of the specification), the structure of the air chamber unit would not be limited by the process of making employed.
Bruestle does not teach a single part formed by gas injection molding.  However, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to use any of these processes since Bruestle teaches what reasonably appears to be identical or only slightly different (first chamber 102) than the product claimed in the product-by-process claim.  MPEP 2113 III.

24.	Regarding claim 10, Bruestle further discloses an air chamber unit comprising one or more parts (Para. [0044]; describing the singular or modular design of first chamber 102). With respect to a single part formed by gas injection molding,  per MPEP 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Since the disclosure fails to point out criticality in the route of manufacturing with regard to forming the air chamber unit (see Para. [0038] of the specification), the structure of the air chamber unit would not be limited by the process of making employed.
Bruestle does not teach a single part formed by gas injection molding.  However, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to use any of these processes since Bruestle teaches what reasonably appears to be identical or only slightly different (first chamber 102) than the product claimed in the product-by-process claim.  MPEP 2113 III.



25.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0172756  to Bruestle, et al., hereinafter "Bruestle" in view of US 2009/0069689 to Isono, et al., hereinafter "Isono".

26.	Regarding Claim 12, Bruestle discloses an ultrasound probe (probe 20) , comprising: an air chamber unit comprising at least one sealed cavity (first chamber 102 is sealed and is an air chamber); and a transducer assembly comprising transducer elements configured to perform one or both of transmitting and receiving acoustic energy (Fig.12 shows block diagram of system, where transducers via an ultrasound probe emit and receive acoustic signals), the transducer assembly having the transducer elements seated against an outer surface of the air chamber unit (Annotated Fig. 8, Para. [0044] regarding modular design; connection member 36 and control board 44 are seated against the outer surface of first chamber 102 [sealing member 110]).  
Bruestle fails to disclose each of the at least one sealed cavity is filled at least in part with composite material.  Bruestle does disclose, however, that the air chamber unit is in part comprised of connection member 36, formed of a flexible printed circuit board (PCB).
Isono, from a similar field of endeavor as it relates to ultrasonic probes for exciting an elastic oscillation in a composite piezoelectric element, teaches a flexible PCB (Fig. 4, Para. [0080]; flexible printed circuit board 74 is a composite of copper foil 79, 80 and polyimide film 81, 82).
It would have been obvious to a PHOSITA before the effective filing date of the claimed invention to incorporate the flexible PCB composite composition of Isono in order to provide circuitry that allows for excellent electrical conduction, while simultaneously providing insulating layers between circuits and maintaining an ability to bend and curl. 

27.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0172756  to Bruestle, et al., hereinafter "Bruestle" in view of US 2009/0069689 to Isono, et al., hereinafter "Isono" as applied to claim 12 above, and further in view of NPL, Hong et al., "Dielectric Properties of Polyimide/SiO2 hollow spheres composite films with ultralow dielectric constant".

28.	Regarding Claim 13, Bruestle in view of Isono teaches the ultrasound probe of claim 12, but fails to disclose wherein the composite material comprises hollow structures with gas filled glass micro bubbles.
Hong, teaching from a relevant field of endeavor as it relates to polyimide composite films, teaches a polyimide composite material comprising hollow structures with gas filled glass micro bubbles (Polyimide films fabricated with hollow [air-filled] silica [glass] microspheres, where the microspheres were found to demonstrate a  reduction in dielectric constant).
It would have been prime facia obvious to a PHOSITA before the effective filing date of the claimed invention to incorporate air-filled glass microspheres into the polyimide matrix as taught by Hong.  Doing so would have the predictable result of decreasing the dielectric constant of the polyimide insulating layer of the composite printed circuit boards (PCBs).  Knowing a material’s dielectric constant is important for impedance considerations and signal integrity, one would be motivated to do so as the reduced dielectric constant of the polyimide would contribute to minimizing the electric power loss of the circuit.

29.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0172756  to Bruestle, et al., hereinafter "Bruestle" in view of US 2009/0069689 to Isono, et al., hereinafter "Isono", and  NPL, Hong et al., "Dielectric Properties of Polyimide/SiO2 hollow spheres composite films with ultralow dielectric constant", hereinafter "Hong" as applied to claim 13 above, and further in view of NPL, Hedrick et al., "High-temperature polyimide nanofoams for microelectronic applications".

30.	Regarding Claim 14, modified Bruestle teaches the ultrasound probe of claim 13, but fails to teach wherein the composite material comprises closed cell foam. 
Hedrick, teaching from a relevant field of endeavor as it relates to the fabrication of polymeric nanofoams polyimide, teaches a polyimide material comprising a closed cell foam ([Results and Discussion; Pg. 53, Para. 1] nano-foamed polyimide  materials were fabricated and characterized, and demonstrated a significant drop in dielectric constant; [Pg. 5, Col. 1, Lns. 3-6] explains the criticality of the closed-cell structure for maintaining minimal connectivity between voids).
It would have been prime facia obvious to a PHOSITA before the effective filing date of the claimed invention to utilize a nano-foamed polyimide as taught by Hedrick  in the fabrication of  the insulating component of printed circuit board (PCB) utilized in the claimed invention.  Doing so would have the predictable result of further decreasing the dielectric constant of the polyimide insulating layer of the PCBs.  Knowing that a material’s dielectric constant is important for impedance considerations and signal integrity, one would be motivated to do so as the reduced dielectric constant of the polyimide would contribute to minimizing the electric power loss of the circuit. Additionally, the use of foamed polyimides allow for maintenance of the desirable thermal and mechanical properties of the polyimide. 

31.	Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0172756  to Bruestle, et al., hereinafter "Bruestle", in view of US 8945013 B2 to Oakley, et al., hereinafter "Oakley".

32.	Regarding Claim 15, Bruestle discloses an ultrasound probe (probe 20), comprising: an air chamber unit (first chamber 102) configured to be received by an air chamber frame (Annotated Fig. 8, air chamber frame, comprising border lines EA, EF, FB, and sealing member 110) of the receiving assembly (Annotated Fig. 8, housing 100 has receiving assembly comprised of border lines EF, EC, and FD), the air chamber unit comprising at least one sealed cavity (Fig. 3, Para. [0047]; sealing member 110 forms a liquid-tight between first chamber 102 and second chamber 104), each of the at least one sealed cavity filled with one or more gases (Annotated Fig. 8; first chamber 102 is an air chamber); a transducer assembly (Figs. 1, 2, and annotated Fig. 8; transducer assembly comprises transducer array 26, lens 34, connection member 36, and control board 44) comprising transducer elements configured to perform one or both of transmitting and receiving acoustic energy (Fig.12 shows block diagram of system, where transducers via an ultrasound probe emit and receive acoustic signals), the transducer assembly having the transducer elements configured to abut an outer surface of  the air chamber unit (Annotated Fig. 8, Para. [0044] regarding modular design; connection member 36 and control board 44 abut the outer surface of first chamber 102 [sealing member 110]); and a transducer cap configured to be placed over the transducer assembly (Annotated Fig. 8, housing 100 has a cap [defined by curve CD], placed over the transducer assembly).  
Bruestle fails to disclose a handle configured to receive a receiving assembly.
Oakley, from a similar field of endeavor as it relates to external ultrasound probes for scanning three-dimensional volumes, teaches an ultrasound probe (ultrasound probe assembly 100), comprising: a handle (cord 102 connected at proximal end 103) configured to receive a receiving assembly (cord 102 receives to case 101)
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to incorporate a handle configured to receive a receiving assembly as taught by Oakley.  One would have been motivated to do so because such an arrangement may be configured for hand-held use where technician or clinician may hold the probe in a hand while manipulating the probe relevant to the internal volume of a patient (Oakley Col. 2, Lns. 4-7).

33.	Regarding Claims 17-18, modified Bruestle teaches the ultrasound probe of claim 15.  Modified Bruestle further teaches (Claim 17) wherein the transducer cap is configured to be coupled to one or both of the receiving assembly and the handle (Annotated Fig. 8, housing 100 has a cap [defined by curve CD], covering the transducer assembly, and coupled to the receiving assembly); (Claim 18) wherein the one or more gases is air (Para. [0044], first chamber 102 is an air chamber).  


34.	Regarding Claim 19, modified Bruestle further teaches an air chamber unit (first chamber 102). With respect to the limitation of  “molded parts, and two or more of the molded parts are bonded and sealed to each other with one or more of: laser welding; ultrasound welding; and one or more adhesives”,  per MPEP 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Since the disclosure fails to point out criticality in the route of manufacturing with regard to forming the air chamber unit (see Para. [0038] of the specification), the structure of the air chamber unit would not be limited by the process of making employed.
Modified Bruestle does not teach molded parts, and two or more of the molded parts are bonded and sealed to each other with one or more of: laser welding; ultrasound welding; and one or more adhesives.  However, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to use any of these processes since modified Bruestle teaches what reasonably appears to be identical or only slightly different (first chamber 102) than the product claimed in the product-by-process claim.  MPEP 2113 III.

35.	Regarding claim 20, modified Bruestle further discloses an air chamber unit (first chamber 102). With respect to the limitation of  “a single part formed by one of: foamed material that is molded or machined; additive process; gas injection molding; or rotational molding”,  per MPEP 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Since the disclosure fails to point out criticality in the route of manufacturing with regard to forming the air chamber unit (see Para. [0038] of the specification), the structure of the air chamber unit would not be limited by the process of making employed.
Modified Bruestle does not teach a single part formed by one of: foamed material that is molded or machined; additive process; gas injection molding; or rotational molding.  However, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to use any of these processes since modified Bruestle teaches what reasonably appears to be identical or only slightly different (first chamber 102) than the product claimed in the product-by-process claim.  MPEP 2113 III.

36.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0172756  to Bruestle, et al., hereinafter "Bruestle", in view of US 8945013 B2 to Oakley, et al., hereinafter "Oakley" as applied to claim 15 above, and further in view of US 2005/0154312 A1 to Bruestle et al., hereinafter "Bruestle-2".

37. 	Regarding Claim 21, modified Bruestle discloses the ultrasound probe of claim 15, but does not explicitly teach wherein: the outer surface of the air chamber unit comprises an indentation, and the transducer assembly having the transducer elements is configured to abut the outer surface of the air chamber unit in the indentation.
Bruestle-2,  from the same field of endeavor as it relates to probes for ultrasound medical imaging systems, teaches an ultrasound probe (ultrasound probe 250) wherein: the outer surface of the air chamber unit comprises an indentation (Fig. 7, first chamber 332 is a dry chamber, having sealing member 346, comprised of rigid connection interface 345,  as a surface; Annotated Fig. 9 further details rigid connection interface 345 comprises an indentation [dashed arrow]), and the transducer assembly having the transducer elements is configured to abut the outer surface of the air chamber unit in the indentation (Annotated Fig. 9, transducer element [connection element 281] abuts the rigid connection interface 345 in the indentation [dashed arrow]).  
	It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the sealing member to include a rigid connection interface as taught by Bruestle-2.  Doing so would have the predictable result of providing an improved sealing arrangement and a more modular probe design, i.e., two chambers, wet and dry, removably connectable (Para. [0055]).  One would be motivated to do so in order to provide mechanical stability in order to bear mechanical loads imparted on the sealing member by the dynamic bending of the cable/flex  interconnect.  Moreover, such a rigid interface also reduces pressure on the sealing member (Para. [0049].


    PNG
    media_image2.png
    680
    714
    media_image2.png
    Greyscale


38. 	Regarding Claim 22,  modified Bruestle discloses the ultrasound probe of claim 15, but does not explicitly teach wherein: the outer surface of the air chamber unit comprises a groove and the transducer assembly having the transducer elements is configured to be positioned against the groove in the outer surface of the air chamber unit.
Bruestle-2,  from the same field of endeavor as it relates to probes for ultrasound medical imaging systems, teaches an ultrasound probe (ultrasound probe 250) wherein the outer surface of the air chamber unit comprises a groove (Fig. 7, first chamber 332 is a dry chamber, having sealing member 346, comprised of rigid connection interface 345,  as a surface; Annotated Fig. 9 further details rigid connection interface 345 comprises groove 393), and the transducer assembly having the transducer elements is configured to be positioned against the groove in the outer surface of the air chamber unit (Annotated Fig. 9, transducer element [connection element 344] is positioned against groove 393 in the outer surface of the air chamber unit [sealing member 346 via rigid connection interface 345]).  
It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the sealing member to include a rigid connection interface as taught by Bruestle-2.  Doing so would have the predictable result of providing an improved sealing arrangement and a more modular probe design, i.e., two chambers, wet and dry, removably connectable (Para. [0055]).  One would be motivated to do so in order to provide mechanical stability in order to bear mechanical loads imparted on the sealing member by the dynamic bending of the cable/flex  interconnect.  Moreover, such a rigid interface also reduces pressure on the sealing member (Para. [0049].

39. 	 Regarding Claim 23, modified Bruestle discloses the ultrasound probe of claim 15, but does not explicitly teach wherein:  the outer surface of the air chamber unit comprises a depression and the transducer assembly having the transducer elements is configured to be seated within the depression in the outer surface of the air chamber unit.
	Bruestle-2,  from the same field of endeavor as it relates to probes for ultrasound medical imaging systems, teaches an ultrasound probe (ultrasound probe 250) wherein: the outer surface of the air chamber unit comprises a depression (Fig. 7, first chamber 332 is a dry chamber, having sealing member 346, comprised of rigid connection interface 345,  as a surface; Annotated Fig. 9 further details rigid connection interface 345 comprises a depression [dashed arrow]), and the transducer assembly having the transducer elements is configured to be seated within the depression in the outer surface of the air chamber unit (Annotated Fig. 9, transducer element [connection element 281] is seated within the depression of rigid connection interface 345 [dashed arrow]).  
	It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the sealing member to include a rigid connection interface as taught by Bruestle-2.  Doing so would have the predictable result of providing an improved sealing arrangement and a more modular probe design, i.e., two chambers, wet and dry, removably connectable (Para. [0055]).  One would be motivated to do so in order to provide mechanical stability in order to bear mechanical loads imparted on the sealing member by the dynamic bending of the cable/flex  interconnect.  Moreover, such a rigid interface also reduces pressure on the sealing member (Para. [0049].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISHA B DIGGS/ Examiner, Art Unit 3793                                                                                                                                                                                         
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793